PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Carol A. Schneeberger April 24, 2008 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. ANNOUNCES FIRST QUARTER EARNINGS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) announced first quarter 2008 net income of $5.6 million, or $0.55 per diluted share, compared to $5.6 million, or $0.53, for the first quarter of 2007.First quarter 2008 earnings produced a return on average equity and assets of 11.00% and 1.21%, respectively, compared to 11.59% and 1.22% for the same quarter in 2007. “We are pleased to report higher first quarter earnings per share, improved net interest margin and net interest income, as well as strong deposit growth,” said Mark F.
